--------------------------------------------------------------------------------

Exhibit 10.2
 
 
AMENDMENT NO. 1 TO CONSULTING AGREEMENT.


B E T W E E N:


MERCURIALI LTD.
of the City of London
in the United Kingdom
 
(hereinafter referred to as the “Consultant”)
 
and
 
DONALD NICHOLSON
of the City of London
in the United Kingdom


(hereinafter referred to as the “Principal”)
 
and
 
ENHANCE SKIN PRODUCTS INC.
a corporation incorporated pursuant to the
laws of the State of Nevada
 
(hereinafter referred to as the “Corporation”)
 
made effective March 3 , 2014
 
WHEREAS the Corporation, Consultant and Principal are parties to a Consulting
Agreement made effective March 5, 2013 (the “Consulting Agreement”);
 
AND WHEREAS the parties hereto wish to amend the terms of the Consulting
Agreement;
 
NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the mutual
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, it is hereby agreed as
follows:
 
1.
Section 2.01 of the Consulting Agreement is amended by deleting it and replacing
it with the following:

 


 
 

--------------------------------------------------------------------------------

 
 
 
2.01           Base Salary: Prior to the Corporation having received Transaction
Monies (as defined below) in aggregate of at least five hundred thousand United
States dollars ($500,000) the Consultant will make no charge for services. Once
the Corporation has received Transaction Monies in aggregate of at least five
hundred thousand United States dollars ($500,000) the Consultant’s base salary
shall be five thousand United States dollars (US$5,000) per month.  Once the
Corporation has received Transaction Monies in aggregate of at least one and a
half million United States dollars (US $1,500,000), the Consultant’s base salary
shall be increased to ten thousand United States dollars (US$10,000) per month.
Transaction Monies shall mean any monies, and the total amount of any other
readily realizable cash equivalents or other assets received by the Corporation
or any of its affiliates from third parties, in respect of any debt financing,
equity financing, sale of assets or royalty interest, licensing fees or any
other similar funding method including in consequence of any merger or sale of
all or part of the Corporation’s business.
 
2
Except as set out in this Amendment Agreement, the Consulting Agreement is
unaffected and shall continue in full force and effect in accordance with its
terms.  If there is any conflict between any provision of this Amendment
Agreement and the Consulting Agreement, the terms of this Amendment Agreement
shall prevail.

 
3
This Agreement and all of the rights and obligations arising herefrom shall be
interpreted and applied in accordance with the laws of England and the courts of
England shall have exclusive jurisdiction to determine all disputes relating to
the Agreement and all of the rights and obligations created hereby.  The parties
hereby irrevocably attorn to the jurisdiction of the courts of England.

 
 
IN WITNESS WHEREOF the parties here have caused this Agreement to be executed
and delivered as of the date first written above.
 
 
MERCURIALI LTD.
 
ENHANCE SKIN PRODUCTS INC.
 
DONALD NICHOLSON
                                        Donald Nicholson   Samuel Asculai    
Chief Executive   Chief Scientific Officer and         Chairman of the Board    

 
 
 
 
 
- 2 - 

--------------------------------------------------------------------------------